Citation Nr: 0407744	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  97-31 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for high blood 
pressure.  

2.  Entitlement to service connection for frostbite.  

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right hand fracture (other than a scar).  

4.  Entitlement to an initial rating in excess of 10 percent 
for a scar of the right hand resulting from a fracture.  

ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1991 to May 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the San 
Juan, Puerto Rico, Regional Office of the Department of 
Veterans Affairs (RO).

On a VA Form 9, the veteran sought a personal hearing before 
a member of the Board.  Subsequently, in an October 1999 
written statement, he accepted a personal hearing before RO 
hearing personnel in lieu of such a hearing before a member 
of the Board.  However, he failed to report for his scheduled 
March 2000 personal hearing, and to date has not offered an 
explanation for his absence or requested another hearing be 
scheduled.  Therefore, the Board will consider the veteran's 
appeal as if his hearing request had been withdrawn.  

In a November 2003 rating decision, the veteran was awarded a 
10 percent initial rating for his residuals of a right hand 
fracture.  He was also awarded a separate rating of 10 
percent for a scar of the right hand, also resulting from an 
in-service fracture.  Because this separate rating for a scar 
arises from the initial rating issue already on appeal, it is 
incorporated into the veteran's existing perfected appeal.  
Also, because there has been no clearly expressed intent on 
the part of the veteran to limit his appeal to entitlement to 
a specified disability rating, the VA is required to consider 
entitlement to all available ratings for that disability.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, these 
issues remain in appellate status.  

The issues of entitlement to service connection for high 
blood pressure and frostbite will be the subject of this 
Board decision, and this issue of entitlement to increased 
initial ratings for a right hand disability will be REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the veteran if further 
action is required on the veteran's part.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The record does not contain a credible medical diagnosis 
of high blood pressure or hypertension.  

3.  The record does not contain a credible medical diagnosis 
of frostbite or any current residuals thereof.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).  

2.  The criteria for the award of service connection for 
frostbite, or any residuals thereof, have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the September 1997 
Statement of the Case, the various Supplemental Statements of 
the Case, and November 2003 RO letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in San Juan, 
P.R., and these records were obtained.  No relevant private 
medical records have been obtained, as no such evidence has 
been indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded recent VA medical examinations in conjunction 
with his claims; for these reasons, his appeals are ready to 
be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 
2003).  In the present case, the appellant was informed by a 
November 2003 VA letter of the evidence that was necessary to 
substantiate his claim.  However, because of the changes in 
the law introduced by the Veterans Benefits Act of 2003, the 
VA may proceed on a decision in the present case.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[No. 01-944 (U.S. Vet. App. Jan. 13, 2004)], in which the 
Court held that 38 U.S.C.A. § 5103(a) requires the VA to 
provide notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any 
initial unfavorable agency of original jurisdiction decision.  
In the present case, the RO initially considered the claims 
on appeal in June 1997, several years prior to the passage of 
the VCAA and the modifications to 38 U.S.C. § 5103(a) 
therein.  Subsequent to that initial decision and the passage 
of the VCAA, the RO provided notice to the veteran of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain, as has already been discussed above.  
Finally, the veteran's claims were reconsidered on several 
occasions in light of the additional development performed 
subsequent to June 1997.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard, supra; see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (holding that the Court must take 
due account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA).  

I. Service connection - High blood pressure

The veteran seeks service connection for high blood pressure, 
also known as hypertension.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2003).  Service connection may also be awarded for certain 
disabilities, such as hypertension, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

While on active duty, the veteran was seen in June 19994 for 
a history of high blood pressure.  His blood pressure was 
130/70 at that time.  Three days later, his blood pressure 
was 182/72, and he was advised he had normal blood pressure.  
No further medical treatment was indicated.  

Following service, he underwent a VA general medical 
examination in May 1997.  At that time, he had blood pressure 
readings of 130/80, 124/80, and 126/80.  The examiner stated 
the veteran was normotensive.  Subsequently, the veteran has 
undergone VA medical treatment on several occasions for a 
variety of disabilities; however, he has not been diagnosed 
with hypertension or high blood pressure at any time of 
record.  

Fundamental to any service connection claim is the need for a 
current medical diagnosis of the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
present case, while the veteran has been afforded both a VA 
medical examination and VA outpatient treatment, the medical 
evidence fails to reflect a diagnosis of hypertension.  
Additionally, he has failed to submit, or suggest the 
existence of, any private medical evidence suggesting a 
diagnosis of or treatment for hypertension or a hypertensive 
disorder.  The Board also observes that while he was briefly 
seen in June 1994 during military service for a reported 
history of hypertension, he was not diagnosed with 
hypertension at that time.

The veteran has himself alleged that he currently has 
hypertension which began during military service; however, as 
a layperson, his opinions regarding medical diagnosis and 
etiology are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
contentions do not constitute a current diagnosis of 
hypertension.  

The veteran has failed to submit evidence of current 
hypertension; therefore, his claim for service connection for 
hypertension must be denied.  See Brammer, supra.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Service connection - Residuals of frostbite

The veteran also seeks service connection for residuals of 
frostbite.  According to his initial April 1997 application 
for benefits, he experienced frostbite of the right foot 
during military service.  

Generally, the veteran's service medical records are negative 
for any diagnosis of or treatment for frostbite of the right 
foot, or any other part of the veteran's body.  In October 
1994, the veteran sought treatment for left foot pain.  At 
that time, his right foot was examined and found to be within 
normal limits.  The veteran's right foot was x-rayed in 
August 1995, at which time no evidence of acute fracture or 
dislocation was noted.  The remainder of the service medical 
records are silent regarding a diagnosis of frostbite.  

Subsequent to service, the veteran underwent a VA general 
medical examination in May 1997, at which time he had present 
and adequate peripheral pulses on all extremities.  No 
disabilities resulting from frostbite were diagnosed.  
Although the veteran has sought VA medical treatment since 
service separation for a variety of disabilities, his VA 
outpatient treatment records are negative for any disability 
secondary to frostbite, to include a right foot disability.  

Fundamental to any service connection claim is the need for a 
current medical diagnosis of the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
present case, while the veteran has been afforded both a VA 
medical examination and subsequent outpatient treatment, the 
medical evidence fails to reflect a right foot disability 
resulting from frostbite.  Additionally, no other disability 
associated with frostbite has been identified by any medical 
expert.  The veteran has also failed to submit, or suggest 
the existence of, any private medical evidence establishing 
the presence of a disability resulting from frostbite.  
Therefore, in light of the entire medical record, the Board 
finds that the veteran does not have residuals of frostbite, 
and service connection for frostbite, or any residuals 
thereof, must be denied.  

The veteran has himself alleged that he currently has 
residuals of frostbite which began during military service; 
however, as a layperson, his opinions regarding medical 
diagnosis and etiology are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the veteran's contentions do not constitute a current 
diagnosis of the claimed disability.  

Because the preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for hypertension, or high 
blood pressure, is denied.  

Entitlement to service connection for residuals of frostbite 
is denied.  


REMAND

The veteran seeks increased initial ratings for his service-
connected disabilities of the right hand, to include a scar, 
resulting from an in-service fracture.  According to the most 
recent examination report, dated in May 2003, his service-
connected right hand disability has been treated within the 
past year by a private doctor in Aguadilla, P.R.  The name 
and address of this doctor has not been reported by the 
veteran; nevertheless, the VA has an obligation, when made 
known of the existence of relevant evidence, to notify the 
claimant of the need to submit such evidence.  See 
38 U.S.C.A. § 5103 (West 2002).  Additionally, the VA must 
make reasonable efforts to assist the claimant in obtaining 
such evidence.  See 38 U.S.C.A. § 5103A (West 2002).  

The Board is cognizant that the RO has previously requested 
the veteran provide, or authorize the VA to obtain, any 
private medical records relevant to his claim, and he has 
thus far failed to submit, or even mention, this recent 
private medical treatment.  Nevertheless, now that these 
records have been made known to the Board, the veteran must 
be notified of the need to submit this evidence to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The veteran also is reminded that "the duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The Board next observes that the veteran has been awarded a 
separate rating for a surgical scar resulting from his right 
hand fracture.  Effective September 16, 2002, the rating 
criteria concerning skin disabilities was changed.  See 67 
Fed. Reg. 58,448 (Sept. 16, 2002) (to be codified at 
38 C.F.R. § 4.118 et seq.).  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  In adjudicating the veteran's increased 
rating claim, the RO is reminded of the need to consider both 
the old and the new rating criteria for skin disabilities.  

Therefore, in light of the above, this appeal is REMANDED for 
the following additional development:  

1.  The RO should contact the veteran and 
request the names and other contact 
information of any medical care 
providers, either VA or private, who have 
treated him for right hand disability 
subsequent to service.  For all VA 
medical records identified by the 
veteran, the RO should obtain those 
records and associate them with the 
claims folder.  For any private medical 
records identified, to include those from 
his private doctor in Aquadilla, P.R.,, 
the RO should request the veteran 
authorize the VA to obtain such records 
on his behalf.  In the alternative, the 
veteran may obtain and submit such 
records himself.  

2.  The RO should review of the record 
and ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

3.  Thereafter, the RO should again 
consider the veteran's claims for 
increased initial ratings for 
disabilities of the right hand in light 
of the additional evidence added to the 
record.  The veteran's surgical scar of 
the right hand must be considered under 
both the old and the new criteria for 
skin disabilities.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



